Exhibit Provident Announces Sale of BreitBurn Energy Partners and BreitBurn General Partner Interests for US$345 Million News Release 11-08 June 17, 2008 All values are in Canadian dollars unless otherwise indicated CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced that it has sold a portion of its US Oil and Gas business consisting of its 22 percent interest in BreitBurn Energy Partners L.P. and its 96 percent interest in BreitBurn GP LLC for cash proceeds of US$345 million before closing adjustments and taxes.
